Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 1 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25503




                   Exhibit 1
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.0442
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 2 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25504




                                                       Evidence Packet P.0443
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 3 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25505




                                                       Evidence Packet P.0444
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 4 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25506




                                                       Evidence Packet P.0445
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 5 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25507




                                                       Evidence Packet P.0446
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 6 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25508




                                                       Evidence Packet P.0447
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 7 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25509




                                                       Evidence Packet P.0448
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 8 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25510




                                                       Evidence Packet P.0449
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 9 of 66 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25511




                                                       Evidence Packet P.0450
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 10 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25512




                                                        Evidence Packet P.0451
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 11 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25513




                                                        Evidence Packet P.0452
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 12 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25514




                                                        Evidence Packet P.0453
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 13 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25515




                                                        Evidence Packet P.0454
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 14 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25516




                                                        Evidence Packet P.0455
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 15 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25517




                                                        Evidence Packet P.0456
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 16 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25518




                                                        Evidence Packet P.0457
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 17 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25519




                                                        Evidence Packet P.0458
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 18 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25520




                                                        Evidence Packet P.0459
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 19 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25521




                                                        Evidence Packet P.0460
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 20 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25522




                                                        Evidence Packet P.0461
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 21 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25523




                                                        Evidence Packet P.0462
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 22 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25524




                                                        Evidence Packet P.0463
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 23 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25525




                                                        Evidence Packet P.0464
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 24 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25526




                                                        Evidence Packet P.0465
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 25 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25527




                                                        Evidence Packet P.0466
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 26 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25528




                                                        Evidence Packet P.0467
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 27 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25529




                                                        Evidence Packet P.0468
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 28 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25530




                                                        Evidence Packet P.0469
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 29 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25531




                                                        Evidence Packet P.0470
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 30 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25532




                                                        Evidence Packet P.0471
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 31 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25533




                                                        Evidence Packet P.0472
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 32 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25534




                                                        Evidence Packet P.0473
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 33 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25535




                                                        Evidence Packet P.0474
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 34 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25536




                                                        Evidence Packet P.0475
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 35 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25537




                                                        Evidence Packet P.0476
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 36 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25538




                                                        Evidence Packet P.0477
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 37 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25539




                                                        Evidence Packet P.0478
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 38 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25540




                                                        Evidence Packet P.0479
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 39 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25541




                                                        Evidence Packet P.0480
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 40 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25542




                                                        Evidence Packet P.0481
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 41 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25543




                                                        Evidence Packet P.0482
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 42 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25544




                                                        Evidence Packet P.0483
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 43 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25545




                                                        Evidence Packet P.0484
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 44 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25546




                                                        Evidence Packet P.0485
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 45 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25547




                                                        Evidence Packet P.0486
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 46 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25548




                                                        Evidence Packet P.0487
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 47 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25549




                                                        Evidence Packet P.0488
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 48 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25550




                                                        Evidence Packet P.0489
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 49 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25551




                                                        Evidence Packet P.0490
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 50 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25552




                                                        Evidence Packet P.0491
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 51 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25553




                                                        Evidence Packet P.0492
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 52 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25554




                                                        Evidence Packet P.0493
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 53 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25555




                                                        Evidence Packet P.0494
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 54 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25556




                                                        Evidence Packet P.0495
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 55 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25557




                                                        Evidence Packet P.0496
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 56 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25558




                                                        Evidence Packet P.0497
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 57 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25559




                                                        Evidence Packet P.0498
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 58 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25560




                                                        Evidence Packet P.0499
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 59 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25561




                                                        Evidence Packet P.0500
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 60 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25562




                                                        Evidence Packet P.0501
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 61 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25563




                                                        Evidence Packet P.0502
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 62 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25564




                                                        Evidence Packet P.0503
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 63 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25565




                                                        Evidence Packet P.0504
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 64 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25566




                                                        Evidence Packet P.0505
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 65 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25567




                                                        Evidence Packet P.0506
Case 2:15-cv-05346-CJC-E Document 433-28 Filed 10/09/20 Page 66 of 66 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25568




                                                        Evidence Packet P.0507
